Case 2:20-cr-00061-RMP   ECF No. 1   filed 06/02/20   PageID.1 Page 1 of 4




                                                                 FILED IN THE
                                                             U.S. DISTRICT COURT
                                                       EASTERN DISTRICT OF WASHINGTON



                                                        Jun 02, 2020
                                                            SEAN F. MCAVOY, CLERK




                                       2:20-CR-61-RMP
Case 2:20-cr-00061-RMP   ECF No. 1   filed 06/02/20   PageID.2 Page 2 of 4
Case 2:20-cr-00061-RMP   ECF No. 1   filed 06/02/20   PageID.3 Page 3 of 4
Case 2:20-cr-00061-RMP   ECF No. 1   filed 06/02/20   PageID.4 Page 4 of 4
